Exhibit 10.2

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 4 day of September, 2008 (“Effective Date”), by and between ADESA ATLANTA,
LLC, a New Jersey limited liability company (“Seller”), and FIRST INDUSTRIAL
ACQUISITIONS, INC., a Maryland corporation (“Buyer”).

1. SALE. Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase
from Seller, on the terms and conditions set forth in this Agreement, the
Property (as hereinafter defined).

1.1. Property. For purposes of this Agreement, the term “Property” shall mean
those certain parcels of land described on Exhibit A-1 attached hereto (the
“Land”), together with all rights, easements and interests appurtenant thereto,
including, but not limited to, any streets or other public ways adjacent to the
Land and any water or mineral rights owned by, or leased to, Seller.
Notwithstanding anything to the contrary contained herein, it is expressly
understood and agreed by the parties hereto that the term “Property” does not
include any improvements located on the Land, including, but not limited to,
those certain buildings constructed on the Land and utilized by Seller for the
operation of its business operations (individually or collectively, as the case
may be, the “Building”), or any other structures, systems, and utilities
associated with, and utilized by Seller in, the ownership and operation of the
Building (all such improvements being collectively referred to as the
“Improvements”).

1.2. Ground Lease. Seller has advised Buyer that Seller does not own fee simple
title to Tracts 1 through 4 of the Land described on Exhibit A-1 attached hereto
(the “Leased Fulton Land”). The Leased Fulton Land is owned by the Development
Authority of Fulton County (“DAFC”) and leased to Seller pursuant to that
certain Lease Agreement, dated as of December 1, 2002 (“Ground Lease”), between
the DAFC, as landlord, and Seller, as tenant. DAFC has assigned its interest
under the Ground Lease to SunTrust Bank, as trustee (“Trustee”) under a Trust
Indenture dated as of December 1, 2002 (the “Indenture”) between DAFC and the
Trustee, as security for the payment of principal, interest and any premium on
those certain Taxable Economic Development Revenue Bonds (ADESA Atlanta, LLC
Project) Series 2002 and any additional bonds issued under the Indenture
(collectively, the “Bonds”). As a part of the subject transaction, Seller shall
assign to Buyer Seller’s entire right, title, entitlement and interest
(beneficial or otherwise), if any, in, to and under the Ground Lease, the
Indenture and the Bonds (as each may amended pursuant to Section 1.3 hereof).

1.3. Wetlands Parcel. Seller has advised Buyer that Seller holds fee simple
title to the 20.85 acre parcel of Land described as Tract 5 on Exhibit A-1
attached hereto (the “Fee Parcel”). The Fee Parcel was inadvertently excluded
from the Leased Fulton Land that was previously transferred by Seller to the
DAFC and leased to Seller by the DAFC pursuant to the Ground Lease, and is
therefore not a leased parcel under the Ground Lease. Seller intends, on or
prior to the Closing Date, to convey the Fee Parcel to the DAFC and amend the
Ground Lease to subject the Fee Parcel to the Ground Lease. Accordingly, Seller
has requested that the DAFC accept a transfer of the Fee Parcel and amend the
Ground Lease to add the Fee Parcel as leased parcel (the “Ground Lease
Amendment”). It shall be a Condition Precedent to Buyer’s obligations to close
as set forth in this Agreement that, on or prior to the Closing, title to the
Fee Parcel be transferred to DAFC and that the Ground Lease Amendment be
executed and delivered by the applicable parties, together with any applicable
amendments to any related documents, including the Indenture and/or the Bonds as
necessary (collectively, the “Ground Lease Amendment Condition Precedent”).



--------------------------------------------------------------------------------

2. PURCHASE PRICE. The total purchase price to be paid to Seller by Buyer for
the Property shall be Seven Million Five Hundred Thirty-Four Four Hundred Eighty
and No/100 Dollars ($7,534,480.00) (the “Purchase Price”). Provided that all
conditions precedent to Buyer’s obligations to close as set forth in this
Agreement (“Conditions Precedent”) have been satisfied and fulfilled, or waived
in writing by Buyer, the Purchase Price shall be paid to Seller at Closing, plus
or minus prorations and other adjustments hereunder, by federal wire transfer of
immediately available funds.

3. CLOSING. The purchase and sale contemplated herein shall be consummated at a
closing (“Closing”) to take place by mail through an escrow with the Title
Company (as hereinafter defined) on the basis of a “New York-style” closing. The
Closing shall occur on or before September 30, 2008, or at such other time as
the parties may agree upon in writing (the “Closing Date”). The Closing shall be
effective as of 12:01 A.M. on the Closing Date. Notwithstanding the foregoing,
the risk of loss of all or any portion of the Property shall be borne by Seller
up to and including the actual time of the Closing and wire transfer of the
Purchase Price to Seller, and thereafter by Buyer, subject, however, to the
terms and conditions of Section 13 below.

4. PROPERTY INSPECTION.

4.1. Basic Property Inspection. At all times prior to Closing, including times
following the “Review Period Expiration Date” (which Review Period Expiration
Date is defined to be September 26, 2008), Buyer, its agents and representatives
shall be entitled to conduct a “Due Diligence Inspection,” which includes the
rights to: (i) enter upon the Land and Improvements, on reasonable notice to
Seller during normal business hours, to perform inspections and tests of the
Land and the Improvements, including, but not limited to, inspection, evaluation
and testing of the heating, ventilation and air-conditioning systems and all
components thereof (collectively, the “HVAC System”) and environmental studies
and investigations of the Land and the Improvements (including, without
limitation, a so-called “Phase I” study and, if required in the judgment of
Buyer’s environmental consultant, a so-called “Phase II” study); (ii) examine
and copy any and all books, records, correspondence, financial data, and all
other documents and matters, public or private, maintained by Seller or its
agents (the “Records”), and relating to receipts and expenditures pertaining to
the ownership and operation of the Property for the three most recent full
calendar years and the current calendar year; (iii) make investigations with
regard to zoning, environmental, building, code and other legal requirements;
and (iv) make or obtain market studies and real estate tax analyses. Prior to
Buyer or any of its agents or representatives physically entering upon any
portion of the Land or Improvements to conduct any test, inspection, evaluation,
examination, study or investigation, Buyer shall cause to be delivered to Seller
evidence of commercial general liability insurance for bodily injury and
property damage in an amount not less than $3,000,000 aggregate naming Seller as
an additional insured thereunder and otherwise in a form reasonably acceptable
to Seller. If, at any time prior to the Review Period Expiration Date, Buyer, in
its sole and absolute discretion, determines that the results of any inspection,
test or examination do not meet Buyer’s criteria for the purchase, financing or
operation of the Property in the manner contemplated by

 

2



--------------------------------------------------------------------------------

Buyer, or if Buyer, in its sole and absolute discretion, otherwise determines
that the Property is unsatisfactory to it, then Buyer may terminate this
Agreement by written notice to Seller, with a copy to First American Title
Insurance Company (“Escrowee”), given not later than 5:00 P.M. (Chicago time) on
the Review Period Expiration Date, whereupon the provisions of Section 21.8
governing a permitted termination by Buyer of the entire Agreement shall apply.

4.2. Indemnification. Buyer hereby covenants and agrees that it shall cause all
studies, investigations and inspections performed at the Property pursuant to
this Section 4 to be performed in a manner that does not unreasonably disturb or
disrupt the business operations at the Land or Improvements. In the event that,
as a result of Buyer’s Due Diligence Inspection, any damage occurs to the
Property or Improvements, then Buyer shall promptly repair such damage at
Buyer’s sole cost and expense. Buyer hereby indemnifies, protects, defends and
holds Seller harmless from and against any and all losses, damages, claims,
causes of action, judgments, damages, costs and expenses, including, but not
limited to, reasonable fees of attorneys (collectively, “Losses”) that Seller
actually suffers or incurs as a direct result of (i) a breach of Buyer’s
agreements set forth in this Section 4 in connection with the Due Diligence
Inspection or (ii) physical damage to the Property or bodily injury caused by
any act of Buyer or its agents, employees or contractors in connection with the
right of inspection granted under this Section 4. The terms of this Section 4.2
shall survive the termination of this Agreement for one (1) year.

5. TITLE AND SURVEY MATTERS.

5.1. Conveyance of Title to Land. At Closing, Seller shall assign to Buyer
Seller’s entire right, title, entitlements and interest in, to and under the
Ground Lease (as such Ground Lease shall be amended pursuant to Section 1.3
hereto) (“Ground Lease Assignment”). The Ground Lease Assignment shall be in the
form attached hereto as Exhibit J. Buyer shall, at Seller’s sole cost, obtain a
commitment with respect to the Property (the “Title Commitment”) issued by First
American Title Insurance Company, through its National Title Services in
Chicago, Illinois (the “Title Company”), for a leasehold title insurance policy
(the “Title Policy”), ALTA Policy Form 2006, if available (if not available,
then Form B-1992), in the full amount of the portion of the Purchase Price. It
shall be a Condition Precedent to Buyer’s obligation to proceed to Closing that,
at Closing, the Title Company shall issue a pro forma or “mark-up” of the Title
Policy to Buyer insuring Buyer as the owner of the leasehold interest in the
Property for the full amount of the Purchase Price, which Title Policy shall
provide full “extended form” coverage and all of the following endorsements:
(i) an ALTA 3.1 zoning endorsement (with parking); (ii) a survey endorsement;
(iii) a tax parcel endorsement; (iv) an owner’s comprehensive endorsement; and
(v) an access endorsement (collectively, “Endorsements”), if and to the extent
that such Endorsements are available in the applicable jurisdiction and approved
for issuance by the Title Company.

5.2. Survey. Buyer shall, at Seller’s sole cost, order an as-built survey of the
Land and Improvements of the Property (the “Survey”), prepared by a surveyor
duly registered in the state of Georgia, and certified by said surveyor as
having been prepared in accordance with the most currently available minimum
detail and classification requirements of the land survey standards of the
American Land Title Association. Should the Survey indicate the presence of any
encroachments by or upon the Property, or other matters that do or could
adversely affect the value or marketability of title to the Property, or other
matters that do or could

 

3



--------------------------------------------------------------------------------

adversely affect Buyer’s use, operation or financing of such parcel of Land,
such matters shall be considered Defects (as defined in Section 5.3), and the
cure provisions set forth in Section 5.3 shall apply.

5.3. Defects and Cure. If the Title Commitment, the Survey or any update to
either of the foregoing, (“Title Evidence”) discloses unpermitted claims, liens,
exceptions or conditions (the “Defects”), said Defects shall be cured and
removed by Seller from the Title Evidence prior to Closing in accordance with
this Section 5.3.

5.3.1. Mandatory Cure Items. On or prior to Closing, Seller shall be
unconditionally obligated to cure or remove the following Defects (the
“Liquidated Defects”), whether described in the Title Commitment, or first
arising or first disclosed by the Title Company (or otherwise) to Buyer after
the date of the Title Commitment, and whether or not raised in a Title Objection
Notice (defined below): (a) liens securing a mortgage, deed of trust or trust
deed evidencing an indebtedness of Seller (except the Indenture); (b) judgment
liens against any or all of Seller or its shareholders, partners or members, as
the case may be, and the officers, directors, employees, agents or duly
authorized managing agent of any or all of Seller or its shareholders, partners
or members, as the case may be (collectively “Seller Parties”); (c) tax liens;
(d) broker’s liens based on the written agreement of Seller or any Seller
Parties; and (e) any mechanics liens that are based upon a written agreement
between either (x) the claimant (a “Contract Claimant”) and any or all of Seller
and the Seller Parties, or (y) the Contract Claimant and any other contractor,
supplier or materialman with which any or all of Seller and the Seller Parties
has a written agreement. Notwithstanding anything to the contrary set forth
herein, if, prior to Closing, Seller fails to so cure or remove (or insure over,
in a form and substance reasonably acceptable to Buyer) all Liquidated Defects,
then Buyer may either (1) terminate this Agreement by written notice to Seller,
in which event the provisions of Section 21.8 governing a permitted termination
by Buyer of the entire Agreement shall apply; or (2) proceed to close with title
to the Property as it then is, with the right to deduct from the Purchase Price
a sum equal to the aggregate amount necessary to cure or remove (by endorsement
or otherwise, as reasonably determined by Buyer, acting in good faith) the
Liquidated Defects.

5.3.2. Other Defects. Buyer may deliver one or more notices (each a “Title
Objection Notice”) to Seller specifying any lien, claim, encumbrance,
restriction, covenant, condition, exception to title or other matter disclosed
by the Title Evidence that is not a Liquidated Defect (“Other Defects”):
(a) that is evidenced by the Title Evidence, except that Buyer may not raise
objection to any or all of the Ground Lease, the Indenture or the Bonds, or
(b) that first arises, or is first disclosed to Buyer, subsequent to the
delivery of the applicable item of Title Evidence to Buyer, and that renders
title unacceptable to Buyer. Seller shall be obligated to advise Buyer in
writing (“Seller’s Cure Notice”) within three (3) business days after Buyer
delivers any Title Objection Notice, which (if any) of the Other Defects
specified in the applicable of Title Objection Notice Seller is willing to cure
(the “Seller’s Cure Items”). If Seller delivers a Seller’s Cure Notice, and
identifies any Seller’s Cure Items, Seller shall be unconditionally obligated to
cure or remove the Seller’s Cure Items prior to the Closing. In the event that
Seller fails to timely deliver a Seller’s Cure Notice, or in the event that
Seller’s Cure Notice (specifying Seller’s Cure Items) does not include each and
every Other Defect specified

 

4



--------------------------------------------------------------------------------

in each Title Objection Notice, then Buyer may either (A) elect to terminate
this Agreement by written notice to Seller, in which event the provisions of
Section 21.8 governing a permitted termination by Buyer of the entire Agreement
shall apply, or (B) proceed to close, accepting title to the Property subject to
those Other Defects not included in Seller’s Cure Notice. For purposes of this
Agreement, the term, “Permitted Exceptions,” shall mean both (i) all liens,
claims, encumbrances, restrictions, covenants, conditions, matters or exceptions
to title (other than Liquidated Defects) that are set forth in the Title
Evidence, but not objected to by Buyer in a Title Objection Notice; and (ii) any
Other Defects that Seller elects, or is deemed to have elected, not to cure, but
despite which, pursuant to (B) above, Buyer nevertheless elects to close.

6. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
Buyer that the following matters are true as of the Effective Date and shall be
true as of the Closing Date:

6.1. Seller’s Representations.

6.1.1. Cellular Tower Leases. To Seller’s knowledge, there are no cellular tower
leases to which Seller is a party and that encumber all or any portion of the
Land and Improvements.

6.1.2. Contracts. There are no contracts of any kind relating to the management
or leasing of the Property, except this Agreement and those “Contracts” listed
on Schedule 6.1.2. Seller has not received any written notice alleging that it
has failed to timely perform all of the obligations required to be performed by
it where such failure remains continuing, nor alleging that Seller is otherwise
in default, which default remains continuing, under any of such Contracts. Buyer
shall not assume any of the Contracts.

6.1.3. Environmental Matters. Seller hereby represents to Buyer that the
following matters are true as of the Effective Date and shall be true as of the
Closing Date, except to the extent expressly and specifically contradicted by
any environmental studies or investigations of the Land or the Improvements
commissioned or otherwise obtained by Buyer or provided by Seller (including,
without limitation, so-called “Phase I” studies and “Phase II” studies):

6.1.3.1. To Seller’s knowledge, the Property has been operated during Seller’s
period of ownership (and/or, in the case of the Leased Fulton Land, use pursuant
to the Ground Lease) in material compliance with all applicable Environmental
Laws and Environmental Permits.

6.1.3.2. To Seller’s knowledge, there have been no past (which remain unremedied
or unresolved), and Seller has not received any written notice of any pending or
threatened: (a) claims, complaints, or notices seeking to hold Seller liable
with respect to any material violation or alleged material violation of any
applicable Environmental Law or Environmental Permit or with respect to any
corrective or remedial action for or cleanup of any portion of the Property, and
(b) claims, complaints or notices regarding any actual, potential or alleged
material liability or obligation under or material violation of any applicable
Environmental Law or Environmental Permit by Seller or any of its affiliates
with respect to any portion of the Property.

 

5



--------------------------------------------------------------------------------

6.1.3.3. Seller has not received any written notice alleging liability related
to Releases of Hazardous Materials at, on, under, near, in or about any portion
of the Property which remain unremedied or unresolved.

6.1.3.4. To Seller’s knowledge, no conditions exist at, on, in or under any
portion of the Land that does or will, with the passage of time, constitute a
Hazardous Condition or would reasonably be expected to give rise to any material
claim, liability or obligation under any applicable Environmental Law or
Environmental Permit against Seller.

6.1.3.5. To Seller’s knowledge, none of Seller or any other person or entity for
which Seller is or may be held responsible has transported, disposed of or
treated, or arranged for the transportation, disposal or treatment of, any
Hazardous Material from any portion of the Property except in material
compliance with applicable Environmental Laws.

6.1.3.6. All Containers located at any portion of the Property are in material
compliance with all applicable Environmental Laws. Seller has not removed,
closed or abandoned any Containers at the Property, except in material
compliance with all applicable Environmental Laws, nor to Seller’s knowledge,
has any other party done so during Seller’s ownership of the Property except in
material compliance with all applicable Environmental Laws.

6.1.3.7. Seller has not received any written notice alleging or advising of
liability related to the existence of any PCBs or friable or damaged asbestos at
any portion of the Property. Seller has not removed (or required or requested
the removal of) any PCBs or damaged or friable asbestos from any portion of the
Property except in material compliance with applicable Environmental Laws. To
Seller’s knowledge, there does not currently exist any PCBs or damaged or
friable asbestos at the Property.

Unless the context otherwise requires, the capitalized terms used in this
Section 6.1.3 shall have the meanings respectively ascribed to them in Exhibit
B.

6.1.4. Compliance with Laws and Codes. Seller has not received any written
notice advising or alleging that, and Seller has no knowledge that, the entirety
of the Property and the Improvements, and the use and operation thereof, are not
in compliance with all applicable municipal and other governmental laws,
ordinances, rules, regulations, codes (including Environmental Laws), licenses,
permits and authorizations (collectively, “Laws”). To Seller’s knowledge, there
are presently and validly in effect all licenses, permits and other
authorizations necessary for the use, occupancy and operation of the Property as
it is presently being operated.

6.1.5. Litigation. Except as set forth on Schedule 6.1.5, there are no pending,
or, to Seller’s knowledge, threatened, judicial, municipal or administrative
proceedings affecting the Property, or in which Seller is or will be a party by
reason of Seller’s ownership or operation of the Property or any portion
thereof, including, without limitation, proceedings for or involving
collections, condemnation, eminent domain, alleged building code or
environmental or zoning violations, or personal injuries or property damage
alleged to have occurred on the

 

6



--------------------------------------------------------------------------------

Property or by reason of the condition, use of, or operations on, the Property
that individually or in the aggregate would reasonably be expected to have a
material adverse effect on the Property or on Seller’s ability to consummate the
transactions contemplated by this Agreement. No attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy or
reorganization proceedings are pending, or, to Seller’s knowledge, threatened,
against Seller.

6.1.6. Re-Zoning. Seller is not a party to, nor to Seller’s knowledge does there
exist, any threatened proceeding for the rezoning of the Property or any portion
thereof, or the taking of any other action by governmental authorities that
would have a material adverse impact on the value of the Property or use
thereof.

6.1.7. Authority. The execution and delivery of this Agreement by Seller, and
the performance of its obligations under this Agreement by Seller, have been
duly authorized by Seller, and this Agreement is binding on Seller and
enforceable against Seller in accordance with its terms. To Seller’s knowledge,
no consent of any creditor, investor, judicial or administrative body,
governmental authority, or other governmental body or agency, or other party to
such execution, delivery and performance by Seller is required. Neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in a breach of, default under, or
acceleration of, any agreement to which Seller is a party or by which Seller or,
to Seller’s knowledge, the Property are bound; or (ii), to Seller’s knowledge,
violate any restriction, court order or other legal obligation to which Seller
and/or the Property is subject.

6.1.8. Real Estate Taxes. Seller has not received written notice of any proposed
increase in the assessed valuation of the Property. There is not now pending,
and Seller agrees that it will not, without the prior written consent of Buyer
(which consent will not be unreasonably withheld or delayed), institute prior to
the Closing Date, any proceeding or application for a reduction in the real
estate tax assessment of the Property. There are no outstanding written
agreements with attorneys or consultants with respect to the real estate taxes
payable with respect to the Property that will be binding on Buyer or the
Property after the Closing. Other than the amounts disclosed by tax bills with
respect to the Property and Improvements, to Seller’s knowledge, no special
assessments of any kind (special, bond or otherwise) are or have been levied
against the Property, or any portion thereof, that are outstanding or unpaid.

6.1.9. Lease Matters. Except with respect to the Ground Lease or as is disclosed
by the Title Commitment for the Property or as set forth on Schedule 6.1.2,
Seller is not a party to any agreement granting to any third party a possessory
interest in all or any portion of the Land, whether a lease, a license or
otherwise. The Ground Lease is in full force and effect. Seller has not received
any written notice of any alleged default thereunder, nor to Seller’s knowledge,
has any event occurred which, with the giving of notice or the passage of time,
or both, will constitute a default under the Ground Lease by either party
thereto. To Seller’s knowledge, the Indenture and the Bonds are in full force
and effect. Seller has not received any written notice of any alleged default
under the Bonds nor, to Seller’s knowledge, has any event occurred which, with
the giving of notice or the passage of time or both, will constitute a default
under any or all of the Indenture and the Bonds.

 

7



--------------------------------------------------------------------------------

6.1.10. United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

6.1.11. Condemnation. Seller has not received any written notice advising it of
any pending or threatened condemnation or other governmental taking proceedings
affecting all or any part of the Property.

6.1.12. Private Restrictions. To Seller’s knowledge, there is no outstanding
violation of or failure to timely comply with any or all of the requirements of
any private restrictions (a) encumbering all or some portion of the Land and
(b) evidenced by a written document recorded against all or some portion of the
Land (whether a deed; covenants, conditions and restrictions; or otherwise).

6.1.13. Utilities. Seller has not received any written notice advising or
alleging of the existence of any fact or condition that would or could result in
the termination or impairment of the furnishing of service to the Property of
water, sewer, gas, electric, telephone, drainage or other such utility services.

6.1.14. Zoning. Seller has not received any written notice alleging that any or
all of the Land (inclusive of the Leased Fulton Land) violates any applicable
Law with respect to zoning and zoning-related matters (“Zoning Laws”). To
Seller’s knowledge, all of the Land (inclusive of the Leased Fulton Land) and
the Improvements thereon (including, but not limited to, parking areas) are in
compliance with all applicable Zoning Laws.

As used in this Section 6.1, references to the “knowledge” of Seller means the
actual knowledge of each and all of Eric Loughmiller, Warren Byrd and Kevin
Neal.

6.2. Limitations. The representations and warranties of Seller to Buyer
contained in Section 6.1 hereof (the “Seller Representations”) shall survive the
Closing Date and the delivery of the Deed for a period of one (1) year. No claim
for a breach of any Seller Representation shall be actionable or payable unless
(a) the breach in question results from, or is based on, a condition, state of
facts or other matter which was not actually known by Buyer prior to Closing,
and (b) written notice containing a description of the specific nature of such
breach shall have been delivered by Buyer to Seller prior to the expiration of
said one (1) year survival period, and an action with respect to such breach(es)
shall have been commenced by Buyer against Seller within eighteen (18) months
after Closing.

7. COVENANTS OF SELLER. From and after the Effective Date, Seller hereby
covenants with Buyer as follows:

7.1. Leasing Activities. Notwithstanding anything contained herein to the
contrary, Seller shall not execute and enter into any lease, license or
occupancy agreement for all or some portion of the Land (a “New Lease”)
(excluding, however, the Ground Lease Amendment) unless Seller obtains Buyer’s
advance written consent to such New Lease, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

8



--------------------------------------------------------------------------------

7.2. Ground Lease Estoppel Certificate. It shall be a Condition Precedent to
Buyer’s obligation to proceed to close hereunder that, on or prior to the
Closing, Seller delivers to Buyer an estoppel certificate from DAFC with respect
to the Ground Lease, which estoppel certificate shall be without material
modification to the form of estoppel certificate attached hereto as Exhibit F
(the “Estoppel Certificate”). If Seller fails to timely deliver to Buyer the
Estoppel Certificate, Buyer may either (i) proceed to Closing and waive such
Condition Precedent or (ii) terminate this Agreement by delivery of written
notice to Seller on or before the Closing, in which event neither party shall
have any further liabilities or obligations hereunder except those liabilities
and obligations that expressly survive a termination of this Agreement.

7.3. Insurance. Seller shall maintain its existing insurance policies with
respect to the Building continuously in force through and including the Closing
Date.

7.4. Operation of Property. From and after the Effective Date and through and
including the Closing Date, Seller shall operate and maintain the Property in
the same manner in which it is being operated and maintained as of the Effective
Date; and shall perform, prior to delinquency, all of Seller’s obligations under
the Contracts, governmental approvals and other agreements relating to the
Property and otherwise in accordance with applicable laws, ordinances, rules and
regulations affecting the Property. Except as otherwise specifically provided
herein, at Closing, Seller shall deliver the Property in substantially the same
condition as exists on the Effective Date, reasonable wear and tear, Casualty
Damage and Eminent Domain (as such terms are defined in Section 13) excepted.

7.5. No Assignment. After the Effective Date and prior to Closing, Seller shall
not assign, alienate, lien, encumber or otherwise transfer all or any part of
the Property or any interest therein except as otherwise contemplated by
Section 1.3 hereof. Without limitation of the foregoing, Seller shall not grant
any easement, right of way, restriction, covenant or other comparable right
affecting the Land or the Improvements without obtaining Buyer’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Seller shall not enter into any agreement, arrangement or
understanding, formal or informal, for the sale of the Property, whether
conditional or otherwise.

7.6. Change in Conditions. Seller shall, to the extent Seller obtains actual
knowledge thereof, promptly notify Buyer of any change in any condition with
respect to the Property, or of the occurrence of any event or circumstance, that
makes any representation or warranty of Seller to Buyer under this Agreement
untrue or misleading, or any covenant of Seller under this Agreement incapable
of being performed or any Condition Precedent incapable of being satisfied.

7.7. Intentionally Deleted.

7.8. Compliance with Applicable Building, Health and Safety Requirements. If, as
a direct result of, or as a condition precedent to, the transfer of any
Property, any applicable Governmental or quasi-Governmental Authority (as
defined in Exhibit B) requires the performance of any inspection by or on behalf
of any such Governmental Authority (collectively, “Title Transfer
Requirements”), then, on or prior to the Review Period Expiration Date, Seller
shall advise Purchaser, in writing, whether or not Seller shall, at Seller’s

 

9



--------------------------------------------------------------------------------

sole cost and expense, cause all such Title Transfer Requirements to be
performed prior to Closing. If Seller advises Purchaser that Seller will not
comply with the Title Transfer Requirements, then Purchaser shall have the
unilateral right to terminate this Agreement by providing written notice thereof
to Seller within three (3) business days after Buyer’s receipt of Seller’s
written response concerning such Title Transfer Requirements and, upon such
termination, neither party shall have any further obligation or liability under
this Agreement except as otherwise expressly provided hereunder. If any
inspections performed pursuant to this Section 7.9 require improvements, repairs
or replacements to be made at any portion of the Property as a matter of law in
order to permit the conveyance of such portion of the Property and Seller elects
to proceed, as described above, it shall be a Condition Precedent that such
improvements, repairs or replacements have been performed as of the Closing
Date. In the event that, after Closing, it is disclosed that any Title Transfer
Requirements have not been performed, then promptly after notice from Buyer,
Seller shall, at Buyer’s option, perform such unsatisfied Title Transfer
Requirements or reimburse Buyer for any costs and expenses incurred by Buyer in
connection with the performance thereof.

All covenants made in this Agreement by Seller shall survive the Closing for a
period of one (1) year and shall not be merged into any instrument of conveyance
delivered at Closing.

8. ADDITIONAL CONDITIONS PRECEDENT TO CLOSING. In addition to the other
conditions enumerated in this Agreement, the following shall be additional
Conditions Precedent to Buyer’s obligation to close hereunder:

8.1. Physical Condition. The physical condition of the Land shall be
substantially the same on the Closing Date as on the Effective Date, reasonable
wear and tear excepted, unless the alteration of said physical condition is the
result of Casualty Damage or Eminent Domain.

8.2. Pending Actions. At Closing, there shall be no administrative agency,
litigation or governmental proceeding of any kind whatsoever, pending or
threatened, that, after Closing, would, in Buyer’s reasonable judgment,
materially and adversely affect the value or marketability of the Property, or
the ability of Seller to operate the Property in the manner it is being operated
on the Effective Date.

8.3. Real Estate Taxes. As of the Closing Date, there shall have been no actual
or pending reassessment of the value of the Property for the purpose of
calculating real estate taxes and resulting in an increase in the assessed value
of the Property, other than a reassessment in the ordinary course of general
applicability.

8.4. Zoning. On the Closing Date, no proceedings shall be pending or threatened
that could or would involve the change, redesignation, redefinition or other
modification of the zoning classifications of (or any building, environmental,
or code requirements applicable to) the Property, or any portion thereof.

8.5. Representations and Warranties. As of the Closing Date, the representations
and warranties made by Seller to Buyer as of the Effective Date shall be true,
accurate and correct as if specifically remade at that time.

 

10



--------------------------------------------------------------------------------

8.6. Lease and Guaranty. On or prior to the Closing Date, Seller, as tenant,
shall have executed and entered into a ground sublease for the Land (the
“Lease”). The Lease shall be in the general form attached hereto and
incorporated herein as Exhibit I (“Form Lease”), and the initial rate of Base
Rent (as defined in the Form Lease) for the Lease shall be, on a per annum
basis, 8.6% of that portion of the Purchase Price allocated to the Land and the
respective Improvements located thereon. The Lease shall be cross-defaulted with
those certain leases entered into pursuant to that certain Purchase and Sale
Agreement of even date herewith by and between First Industrial Acquisitions,
Inc. and ADESA California, LLC, ADESA San Diego, LLC, ADESA Texas, Inc., ADESA
Washington, LLC and ADESA Florida, LLC, as applicable. All of the obligations
imposed on Seller, as tenant, under the Lease shall be guaranteed pursuant to
that certain Guaranty of Lease issued by KAR Holdings, Inc. (the “Guaranty”),
which Guaranty shall be in the form attached hereto as Exhibit K.

8.7. Ground Lease. Seller shall have procured from the DAFC, at Seller’s sole
cost, any consent or approval required as a condition precedent to the
assignment of the Ground Lease from Seller to Buyer.

9. SELLER’S CLOSING DELIVERIES. At Closing, Seller shall deliver or cause to be
delivered to Buyer the following, in form and substance reasonably acceptable to
Buyer:

9.1. Assignment of Ground Lease. Two (2) duly executed counterparts of an
Assignment and Assumption of Ground Lease (the “Assignment of Lease”) in the
form attached hereto as Exhibit J.

9.2. Estoppel Certificate. The Estoppel Certificate received by Seller pursuant
to Section 7.2 above.

9.3. Memorandum of Ground Lease. The Memorandum of Sub-Ground Lease with respect
to the Lease, in the form of Exhibit C attached hereto and incorporated herein
by this reference (“Memorandum of Ground Lease”).

9.4. Lease. Duplicate originals of the Lease, duly executed by Seller.

9.5. Guaranty. Duplicate originals of the Guaranty, executed by KAR Holdings,
Inc.

9.6. ALTA Statement. If required by the Title Company, an Owner’s Affidavit and
a “gap” affidavit, each executed by Seller and in form and substance reasonably
acceptable to the Title Company.

9.7. Original Documents. To the extent not previously delivered to Buyer, an
original of the Ground Lease, together with certified (as to correctness and
completion) copies of the Indenture and Bonds.

9.8. Closing Statement. A closing statement conforming to the prorations and
other relevant provisions of this Agreement.

9.9. [Deleted]

 

11



--------------------------------------------------------------------------------

9.10. Entity Transfer Certificate. Entity Transfer Certification confirming that
Seller is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.

9.11. [Deleted]

9.12. Closing Certificate. A certificate, signed by Seller, certifying to the
Buyer that the representations and warranties of Seller contained in this
Agreement are true and correct as of the Closing Date and that all covenants
required to be performed by Seller prior to the Closing Date have been
performed, in all material respects.

9.13. Other. Such other documents and instruments as may reasonably be required
by Buyer or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

10. CLOSING DELIVERIES. At Closing Buyer shall cause the following to be
delivered to Seller:

10.1. Purchase Price. The Purchase Price, plus or minus prorations, shall be
delivered to the Title Company in escrow for disbursement to Seller.

10.2. Assignment of Ground Lease. Duplicate originals of the Assignment of Lease
executed in counterpart by Buyer.

10.3. Closing Statement. A closing statement conforming to the prorations and
other relevant portions of this Agreement.

10.4. Lease and Memorandum of Ground Lease. The Lease and the Memorandum of
Ground Lease, executed in counterpart by Buyer.

10.5. Other. Such other documents and instruments as may reasonably be required
by Seller or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

11. PRORATIONS AND ADJUSTMENTS. The following shall be prorated and adjusted
between Seller and Buyer as of the Closing Date, except as otherwise specified:

11.1. Operating Expenses. Under the terms of the Lease, Seller, as tenant, shall
be solely responsible for the payment of all utility charges and other operating
expenses, whether accruing prior to, on or after the Closing Date; therefore,
the parties shall not prorate those items.

11.2. Assessments. No assessments, general or special, shall be prorated as of
the Closing Date, as Seller, as tenant, shall be responsible for the timely
payment thereof under the Lease, regardless of whether such assessments accrue
prior to, on or after the Closing Date.

11.3. Taxes. Seller and Buyer acknowledge that all ad valorem real estate and
personal property taxes with respect to the Land and the Improvements shall be
paid by the Seller, as tenant, under the Lease regardless of whether such taxes
accrue prior to, on or after the Closing Date, and, as such, such taxes shall
not be prorated at the Closing.

 

12



--------------------------------------------------------------------------------

11.4. Rent. At Closing, Seller shall pay to Buyer the Base Rent and any
Additional Rent (as defined in the Form Lease) due from Seller, as tenant, under
the Lease for the period of time from (and inclusive of) the Closing Date
through the last day of the calendar month in which the Closing occurs.

The obligations of the parties pursuant to this Section 11 shall survive the
Closing and shall not merge into any documents of conveyance delivered at
Closing.

12. CLOSING EXPENSES. Seller shall pay the entire cost of the premium for the
Title Policy (inclusive of Endorsements), all state, county and municipal
transfer taxes, all recording costs, the cost of the Survey, any pre-payment
penalties associated with the payment of any indebtedness encumbering the Land
or the Improvements, any expenses relating to the assignment of the Ground Lease
and existing warranties to Buyer, all costs of any escrows hereunder, all of
Buyer’s out-of-pocket costs incurred in connection with its Due Diligence
Inspection and all of Buyer’s reasonable legal fees incurred in connection with
the subject transaction up to and including the Closing (collectively, the
“Closing Expenses”). If Buyer consummates the subject transaction, Buyer shall
not be responsible for any costs or expenses in connection with this Agreement,
the Lease and the subject transaction; provided, however, if and only if Buyer
terminates this Agreement as a result of its Due Diligence Inspection, Buyer
shall pay any and all costs due to the Title Company for work performed in
connection with the transactions contemplated by this Agreement, all costs of
the Survey, all of Buyer’s out-of-pocket costs incurred in connection with its
Due Diligence Inspection and all of Buyer’s legal fees. In the event the Closing
does not occur due to the failure of the Ground Lease Amendment Condition
Precedent to occur, Seller shall pay all of the Closing Expenses.

13. DESTRUCTION, LOSS OR DIMINUTION OF IMPROVEMENTS. If, prior to Closing, all
or any portion of the Land or the Improvements is damaged by fire or other
natural casualty (collectively “Casualty Damage”), or is taken or made subject
to condemnation, eminent domain or other governmental acquisition proceedings
(collectively “Eminent Domain”), then the following procedures shall apply:

 

  (a) If the aggregate cost of repair or replacement of the Casualty Damage
(collectively, “repair and/or replacement”) is $1,000,000 or less (whether
affecting one or more of the Properties and, therefore, on a collective basis),
in the opinion of Buyer’s and Seller’s respective engineering consultants, Buyer
shall close and take the Property as diminished by such events, provided that
the Lease are executed and delivered at Closing and the parties shall,
therefore, proceed in accordance with Section 18 of the Lease.

 

  (b)

If (x) the aggregate cost of repair and/or replacement of the Casualty Damage is
greater than $1,000,000 (whether affecting one or more of the Properties and,
therefore, on a collective basis), in the opinion of Buyer’s and Seller’s
respective engineering consultants, or (y) in the event of an

 

13



--------------------------------------------------------------------------------

 

Eminent Domain, then Buyer, at its sole option, may elect either to
(i) terminate this Agreement by written notice to Seller in which event the
provisions of Section 21.8 governing a permitted termination by Buyer of the
entire Agreement shall apply; or (ii) proceed to close provided that the Lease
are executed and delivered at Closing and the parties shall, therefore, proceed
in accordance with Section 18 of the Lease. The proceeds and benefits under any
rent loss policies attributable to the period following the Closing shall be
transferred and paid over (and, if applicable, likewise credited on an interim
basis) to Buyer.

 

  (c) In the event of a dispute between Seller and Buyer with respect to the
cost of repair and/or replacement with respect to the matters set forth in this
Section 13, an engineer designated by Seller and an engineer designated by Buyer
shall select an independent engineer licensed to practice in the jurisdiction
where the Property is located who shall resolve such dispute. All fees, costs
and expenses of such third engineer so selected shall be shared equally by Buyer
and Seller.

14. DEFAULT.

14.1. Default by Seller. If any of Seller’s Representations contained herein are
not true and correct on the Effective Date and on the Closing Date, or if Seller
fails to perform any of the covenants and agreements contained herein to be
performed by Seller within the time for performance as specified herein
(including Seller’s obligation to close), Buyer may elect, as its sole and
exclusive remedy, either to (i) terminate Buyer’s obligations under this
Agreement by written notice to Seller with a copy to Escrowee; or (ii) file an
action for specific performance. Seller agrees that in the event Buyer elects
(ii) above, Buyer shall not be required to post a bond or any other collateral
with the court or any other party as a condition to Buyer’s pursuit of an
action. Notwithstanding the foregoing, in the event Seller defaults in any of
its post-closing obligations, Buyer shall have all of its remedies at law and in
equity on account of such default.

14.2. Default by Buyer. In the event Buyer fails to perform any of the covenants
and agreements contained herein to be performed by Buyer within the time for
performance as specified herein (including Buyer’s obligation to close), Seller
shall have all of its remedies at law or in equity on account of such default.

15. SUCCESSORS AND ASSIGNS; TAX-DEFERRED EXCHANGE.

15.1. Assignment. The terms, conditions and covenants of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties and their
respective nominees, successors, beneficiaries and assigns; provided, however,
no conveyance, assignment or transfer of any interest whatsoever of, in or to
the Property or of this Agreement shall be made by Buyer or Seller during the
term of this Agreement, except as expressly provided herein. Buyer may assign
all or any of its right, title and interest under this Agreement to (i) any
third party intermediary (an “Intermediary”) in connection with a tax-deferred
exchange pursuant to Section 1031 of the Internal Revenue Code (an “Exchange”);
(ii) any affiliate of Buyer or First

 

14



--------------------------------------------------------------------------------

Industrial, L.P. (a “Buyer Affiliate”); and (iii) any joint venture, limited
liability company or partnership in which Buyer or any Buyer Affiliate has a
direct or indirect interest. In the event of an assignment of this Agreement by
Buyer, its assignee shall be deemed to be the Buyer hereunder for all purposes
hereof, and shall have all rights of Buyer hereunder (including, but not limited
to, the right of further assignment), but the assignor shall not be released
from liability hereunder. Seller may assign all or any of its right, title and
interest under this Agreement to an Intermediary in connection with an Exchange,
in which event its assignee shall be deemed to be the Seller hereunder for all
purposes hereof, and shall have all rights of Seller hereunder (including, but
not limited to, the right of further assignment), but the assignor shall not be
released from liability hereunder.

15.2. Tax-Deferred Exchange. In the event either or both of Seller and Buyer
elects to assign this Agreement to an Intermediary, the other shall reasonably
cooperate with the assigning party (without incurring any additional liability
or any additional third party expenses) in connection with such election and the
consummation of the Exchange, including without limitation, by executing an
acknowledgment of the assigning party’s assignment of this Agreement to the
Intermediary.

16. NOTICES. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller and Buyer as follows:

 

Seller:

  

c/o ADESA, Inc.

13085 Hamilton Crossing Blvd.

Suite 500

Carmel, IN 46032

Attn: Michelle Mallon

Fax:   (317) 249-4501

With a copy to its attorneys:

  

Winston & Strawn LLP

35 W. Wacker Dr.

Chicago, IL 60601

Attn: Ankur Gupta

Fax:   (312) 558-5700

Buyer:

  

First Industrial Acquisitions, Inc.

311 South Wacker Drive, Suite 4000

Chicago, Illinois 60606

Attn: Johannson Yap

Fax:   (312) 922-6320

With a copy to:

  

First Industrial Acquisitions, Inc.

2425 E. Camelback Road

Suite 785

Phoenix, AZ 85016

Attn: Kevin Czerwinski

Fax:   (602) 381-6830

 

15



--------------------------------------------------------------------------------

With a copy to its attorneys:

  

Barack Ferrazzano Kirschbaum & Nagelberg, LLP

200 West Madison Street

Suite 3900

Chicago, Illinois 60606

Attn: Suzanne Bessette-Smith

Fax:   (312) 984-3150

Notices shall be deemed properly delivered and received: (i) the same day when
personally delivered; or (ii) one day after deposit with Federal Express or
other comparable commercial overnight courier; or (iii) the same day when sent
by confirmed facsimile.

17. BENEFIT. This Agreement is for the benefit only of the parties hereto and
their nominees, successors, beneficiaries and assignees as permitted in
Section 15 and no other person or entity shall be entitled to rely hereon,
receive any benefit herefrom or enforce against any party hereto any provision
hereof.

18. LIMITATION OF LIABILITY. Upon the Closing, Buyer shall neither assume nor
undertake to pay, satisfy or discharge any liabilities, obligations or
commitments of Seller other than those specifically agreed to between the
parties and set forth in this Agreement. Except with respect to the foregoing
obligations, Buyer shall not assume or discharge any debts, obligations,
liabilities or commitments of Seller, whether accrued now or hereafter, fixed or
contingent, known or unknown.

19. BROKERAGE. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction. Seller
and Buyer each hereby indemnify, protect and defend and hold the other harmless
from and against all Losses, resulting from the claims of any broker, finder, or
other such party, claiming by, through or under the acts or agreements of the
indemnifying party. The obligations of the parties pursuant to this Section 19
shall survive the Closing or any earlier termination of this Agreement.

20. RESTRICTIONS AND ESTOPPELS. Seller acknowledges that, in the course of
Buyer’s performance of Buyer’s review of the condition of title to the Land
pursuant to Sections 4 and 5 above, Buyer may determine (and so advise Seller in
writing, including via email message) that certain portions of the Land are
encumbered by Restrictions. In such instances, Buyer may request in writing that
Seller procure and deliver to Buyer estoppel certifications with respect to
certain or all Restrictions so as to provide Buyer with written confirmation of
current compliance with the terms of such Restrictions (“Restrictions
Estoppels”). The parties acknowledge that the Restrictions Estoppels will be
issued by both private property owners and associations formed for the purpose
of enforcing certain of the Restrictions. Seller and Buyer acknowledge and agree
that Seller may not be able to procure all of the Restrictions Estoppels on or
before the Closing Date. Seller hereby covenants and agrees that it shall use
its reasonable, diligent and good faith efforts to procure and deliver to Buyer
all of the outstanding Restrictions Estoppels as soon as is reasonably possible
after the Closing Date, all at Seller’s sole cost and expense; provided,
however, such obligation shall terminate

 

16



--------------------------------------------------------------------------------

with respect to any Restrictions Estoppels not received within ninety (90) days
of the Closing. All Restrictions Estoppels shall be in form and substance
reasonably acceptable to Buyer. The provisions of this Section 20 shall survive
the Closing for a period of ninety (90) days.

21. MISCELLANEOUS.

21.1. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect and are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

21.2. Time of the Essence. Time is of the essence of this Agreement.

21.3. Legal Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of Illinois.

21.4. Conditions Precedent. The obligations of Buyer to make the payments
described in Section 2 and to close the transaction contemplated herein are
subject to the express Conditions Precedent set forth in this Agreement, each of
which is for the sole benefit of Buyer and may be waived at any time by written
notice thereof from Buyer to Seller. The waiver of any particular Condition
Precedent shall not constitute the waiver of any other. In the event of the
failure of a Condition Precedent for any reason whatsoever, Buyer may elect, in
its sole discretion, to terminate this Agreement in which event the provisions
of Section 21.8 governing a permitted termination by Buyer of the entire
Agreement shall apply.

21.5. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement. The headings of various sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

21.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

 

17



--------------------------------------------------------------------------------

21.7. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

21.8. Permitted Termination. In the event that Buyer exercises any right it may
have hereunder to terminate this Agreement, neither party shall have any further
obligation or liability under this Agreement except as otherwise expressly
provided hereunder.

21.9. No Reliance. This Agreement represents the full and complete
agreement between Seller and Buyer. Any representations, warranties, promises or
conditions, whether written or oral, not specifically incorporated (by reference
or otherwise) into this Agreement shall not be binding upon either of the
parties hereto, and each of the parties hereto acknowledges that it has not
relied upon, in entering into this Agreement, any representation, warranty,
promise or condition not specifically set forth in this Agreement. All
discussions, negotiations and writings have been and are merged into this
Agreement.

21.10. Counterparts. This Agreement may be executed in any number of identical
counterparts all of which, when taken together, shall constitute a complete
original.

[Signature Page to Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER: ADESA ATLANTA, LLC, a New Jersey limited liability company By:   /s/
Paul J. Lips   Paul J. Lips, manager

 

S-1



--------------------------------------------------------------------------------

BUYER: FIRST INDUSTRIAL ACQUISITIONS, INC., a Maryland corporation By:   /s/
David Harker Name:   David Harker Its:   Executive Director - Investment

 

S-2



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS AND SCHEDULES

 

  A Legal Descriptions

 

  B Certain Definitions

 

  C Memorandum of Sub-Ground Lease

 

  D [Deleted]

 

  E [Deleted]

 

  F Ground Lease Estoppel

 

  G [Deleted]

 

  H [Deleted]

 

  I Form of Lease

 

  J Assignment and Assumption of Ground Lease

 

  K Guaranty of Lease

Schedule 6.1.2     Contracts

Schedule 6.1.5     Litigation



--------------------------------------------------------------------------------

EXHIBIT A

Legal Descriptions of the Land

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Certain Definitions

1. “Container” or “Containers” means: (i) above-ground and underground storage
tanks and related equipment; and (ii) barrels, drums, containers, clarifiers,
oil/water separators, and any piping containing or previously containing any
Hazardous Material.

2. “Environmental Law” or “Environmental Laws” means all present federal, state
and local statutes, regulations and ordinances and final court orders issued
with respect to Seller and/or the Property, which pertain to environmental
matters or contamination of any type whatsoever, as such have been amended,
modified or supplemented from time to time (including all present amendments
thereto and re-authorizations thereof). Environmental Laws include, without
limitation, those relating to: (i) the manufacture, processing, use,
distribution, treatment, storage, disposal, generation or transportation of
Hazardous Materials; (ii) air, soil, surface, subsurface, groundwater or noise
pollution; (iii) Releases; (iv) protection of wildlife, endangered species,
wetlands or natural resources; (v) Containers; and (vi) notification
requirements relating to the foregoing.

3. “Environmental Permit” or “Environmental Permits” means licenses,
certificates, permits, directives, registrations, government approvals,
agreements, authorizations, and consents which are required under or are issued
pursuant to an Environmental Law.

4. “Governmental Authorities” means any agency, commission, department or body
of any municipal, township, county, local, state or Federal government having
jurisdiction or authority over all or any portion of the Property or the
management, operation, use or improvement thereof.

5. “Hazardous Conditions” refers to the existence or presence of any Hazardous
Materials on, in, under or at the Property or any portion thereof (including
groundwater) that requires investigation or remediation under applicable
Environmental Laws.

6. “Hazardous Material” or “Hazardous Materials” means any pollutant,
contaminant, pesticide, petroleum or petroleum product or by product,
radioactive substance, hazardous or extremely hazardous waste, dangerous or
toxic waste, and any substance or other material regulated, listed, limited or
prohibited under any Environmental Law, including without limitation:
(i) asbestos, asbestos-containing material, presumed asbestos-containing
material, polychlorinated biphenyls (“PCBs”), solvents and waste oil; (ii) any
“hazardous substance” as defined under CERCLA; and (iii) any “hazardous waste”
as defined under RCRA.

7. “Release” means any discharge, emission, escape, injection, leak, migration,
spill, dumping or other release of any Hazardous Material into the environment,
except as allowed or permitted under applicable Environmental Laws or
Environmental Permits.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Memorandum of Ground Lease

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[Deleted]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

[Deleted]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Ground Lease Estoppel Certificate

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[Deleted]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[Deleted]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

Form of Lease

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

Assignment and Assumption of Ground Lease

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Guaranty of Lease

 

K-1



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

Contracts

None



--------------------------------------------------------------------------------

SCHEDULE 6.1.5

Litigation

None